Citation Nr: 1539072	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right leg disorder, to include as secondary to a low back disorder.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims file currently resides with the New York, New York RO.

In June 2014, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal was remanded by the Board in August 2014, and again in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that a remand is once again required in order to ensure compliance with the Board's prior remand directives and fulfil VA's duty to assist.

VA is required to obtain all relevant medical records held or maintained by a government facility.  38 U.S.C.A. § 5103A(c) (West 2014).  When VA attempts to obtain records from a Federal department or agency, efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2014).  In this case, the Board requested in its August 2014 remand that the AOJ undertake the following actions:

Contact the Veteran and request that he provide as much information as possible about any VA treatment that he received for his back after service prior to 1978 . . . .  Based on his response, conduct an additional search for VA treatment records for the period prior to 1978.  If additional records are not found and further attempts to obtain the records would be futile, this should be documented in the claims file and the Veteran should be appropriately notified of VA's inability to obtain the records.

In September 2014, VA sent the Veteran a letter requesting that he provide additional information regarding pre-1978 VA treatment for his lower back and leg disorders.  In response, the Veteran indicated that he was treated at VAMC Castle Point "directly after leaving service for his back."  He also reported having "extensive physical therapy" and indicated that he was admitted on at least two occasions from 1970 to 1978 for back spasms and severe pain.  Thereafter, in October 2014, a letter was sent to the Veteran from a VA Hudson Valley release of information officer, which stated: "Please be advised we have no records which are responsive to your request."  No other relevant documentation was provided, and no formal finding of unavailability is of record.

Upon review, we find that the duty to assist with regard to obtaining these pre-1978 VA medical records, which are crucial to the resolution of the Veteran's claims, has not been satisfied.  In so finding, we note also that the AOJ has failed to substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Although it appears from the October 2014 release of information officer's letter that at least some development was performed in response to the August 2014 remand, there is no indication of any records request sent by the AOJ.  Thus, there is no basis for determining whether the "request" referred to in the October 2014 letter was adequate.  Given the death of documentation, it remains unclear as to whether the records sought do not exist or if further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  As such, VA's duty to assist has not been met in this case.

To this end, the Board finds that the AOJ should contact VAMC Castle Point and any other organization that may have pertinent information in an attempt to obtain any pre-1978 VA treatment relevant to the Veteran's claims.  The Veteran must be notified in compliance with the statutes and regulations discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Based on the Veteran's responses of record (including his October 2014 statement that he received treatment at VAMC Castle Point "directly after leaving service"), conduct an additional search for VA treatment records for the period prior to 1978.  Specific attempts should be made to contact VAMC Castle Point or any other depository where records from this institution may be stored.

If any records cannot be obtained, the AOJ should issue a formal determination that such records do not exist or that further attempts to obtain them would be futile, which should be documented in the claims file.  The Veteran must be notified of any attempts made and why additional attempts would be futile, and should be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

